 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Bayview Loan Servicing, LLC, et al.,                      Case No.: 2:16-cv-02825-JAD-NJK

 4            Plaintiffs

 5 v.                                                                 Order Lifting Stay

 6 Hartridge Homeowners Association, et al.,                             [ECF No. 41]

 7            Defendants

 8

 9         Good cause appearing, IT IS HEREBY ORDERED that Plaintiffs’ motion to lift stay

10 [ECF No. 41] is GRANTED IN PART, in that THE STAY IS LIFTED, but some of the other

11 details and deadlines requested by the motion are denied or revised. Instead, IT IS FURTHER

12 ORDERED that the parties have the following deadlines and obligations to move this case

13 forward:

14 Response to the Complaint:

15         Any party who has been served but has not answered the operative complaint has until

16 May 13, 2019, to answer or otherwise respond to the complaint. If the response is a motion, it

17 must comply with the certificate requirement below.

18 Meet & Confer:

19         The parties have until May 24, 2018, to meet and confer as defined by Local Rule IA

20 1-3(f) regarding (1) a proposed discovery plan and scheduling order as contemplated by Local

21 Rule 26-1, (2) what discovery needs to be conducted, (3) what viable claims and defenses remain

22 in the case in light of recent decisions from the Supreme Court of Nevada, and (4) the issues that

23 the parties intend to raise in any dispositive motion that the parties anticipate filing within the
 1 next 90 days. A party representative must attend the meet and confer, either in person or

 2 by telephone. Requests to be excused from any aspect of this meet-and-confer requirement will

 3 be denied absent extraordinary circumstances.

 4 Stipulated Discovery Plan and Scheduling Order:

 5         The parties must file their Proposed Amended Stipulated Discovery Plan and Scheduling

 6 Order in compliance with Local Rule 26-1 by June 7, 2019.

 7 Certificate Required with Dispositive Motions:

 8         Any dispositive motion filed in this case must be accompanied by a declaration by the

 9 movant’s counsel that sets forth the details of the meet-and-confer in compliance with Local

10 Rule IA 1-3(f)(2) and certifies that, despite good-faith efforts, the issues raised in the motion

11 could not be resolved. The court may summarily deny any motion that fails to comply with this

12 requirement.

13         Dated: April 22, 2019

14                                                            _________________________________
                                                                           ____
                                                                              _ ___________ ___
                                                                                         ____
                                                                                         __
                                                              U.S. District Judge
                                                                              dge Jennifer
                                                                            Judg
                                                                              dg   Jenniffeerr A.
                                                                                               A. Dorsey
                                                                                                  D
15

16

17

18

19

20

21

22

23



                                                     2
